Title: 30th.
From: Adams, John Quincy
To: 


       Election day. About two thirds of the Students went to Boston. Those of us who remain’d pass’d the day, in amusement; I was at Cranch’s chamber the whole day. The Sophimore Class with their civil Officers at the head march’d in procession to the Hall, and as soon as they came in a pistol was fir’d by their governor. The same ceremony was repeated after commons were over. In the evening they were at Thomas’s chamber, much intoxicated and very noisy. Dr. Jennison paid them a visit at nine o’clock, and sent them all to their chambers.
      